Citation Nr: 0334738	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  03-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for disabilities claimed as 
rheumatism, dizziness, malnutrition, body numbness, beriberi, 
and peptic ulcer disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service as a recognized 
guerrilla from June 1944 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines.  The case is now ready for 
appellate review.  Pursuant to the representative's motion, 
this case was granted an advance on the docket based upon the 
veteran's age.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no competent clinical evidence on file that the 
veteran has disabilities manifested by rheumatism, dizziness, 
malnutrition, numbness of the body, beriberi, and peptic 
ulcer disease at any time during or at any time after 
military service.  



CONCLUSION OF LAW

Disabilities manifested by rheumatism, dizziness, 
malnutrition, body numbness, beriberi, and peptic ulcer 
disease were not incurred or aggravated in active military 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5100, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants of the evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that in October 2002, 
the RO notified the veteran of VCAA and of the duties to 
notify and assist.  He was notified of the evidence necessary 
to substantiate his claim including the necessity of 
producing evidence of current physical disability and 
evidence showing that such disability was related to 
incidents of service.  He was requested to submit medical 
evidence or lay evidence and evidence of a nexus between any 
current disability and incidents of service.  He was informed 
that the RO would assist him in collecting evidence he might 
reasonably identify by proper completion of medical release 
forms.  He was provided a point of contact with any questions 
he might have or if he needed assistance.  The veteran was 
later advised of the laws and regulations relating to service 
connection and of the specific reasons and bases that his 
claims had been denied in an April 2003 statement of the 
case.  

Although the October 2002 notification to the veteran with 
respect to VCAA requested that he send any additional 
evidence within 30 days, he was also informed than any 
evidence received within one year which resulted in an 
allowance would likely be made effective from his initial 
date of claim.  The appeal was not forwarded to the Board 
until June 2003 and it is now over one year since the RO 
initially requested additional evidence from the veteran in 
support of his claims.  It is noteworthy that the veteran has 
not submitted any requested medical evidence at any time 
during the pendency of this appeal.  Finally, the veteran, 
through his representative, has requested that the Board 
expedite a decision on his claims through a motion for 
advance on the docket.  At this point, the Board finds that 
there is no reasonable possibility that additional evidence 
is available.  The Board finds that the veteran has been 
informed of the evidence which he must present and the 
evidence which VA would collect on his behalf, and that the 
duties to assist and notify of VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); PVA v. Secretary of VA, 
345 Fed. 3d 1334 (Fed. Cir. 2003).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, service 
connection may also be granted for certain specified diseases 
if they are shown to have become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Analysis:  Following the veteran's documented service 
separation in March 1946, he filed his initial claim for 
service-connected disability in January 1955, and the only 
claimed disability was pulmonary tuberculosis.  There were no 
service connection claims at that time for disabilities 
manifested by rheumatism, dizziness, malnutrition, body 
numbness, beriberi, or peptic ulcer.  Service connection for 
pulmonary tuberculosis was denied by the RO in March 1955 
because there was no evidence relating a current diagnosis to 
service many years earlier.  

In September 2002, 56 years after service separation, the 
veteran filed his current claim for disabilities manifested 
by rheumatism, dizziness, malnutrition, body numbness, and 
peptic ulcer.  He submitted no medical evidence in support of 
his claims in response to the RO's request.  The service 
medical records do not demonstrate that the veteran sustained 
any injuries or diseases of any kind during active military 
service.  The report of physical examination for separation 
in March 1946 revealed all physical body systems to be normal 
without any abnormality identified.  In completing an 
affidavit for Philippine Army personnel in March 1946, the 
veteran himself indicated that he had sustained no wounds or 
illnesses of any kind.  

Aside from evidence of pulmonary tuberculosis in the 1950's, 
the veteran has submitted no competent clinical evidence of 
any kind.  There is no competent evidence that the veteran 
manifested any disability to a degree of 10 percent or more 
within one year after active military service which might 
qualify for presumptive recognition of disease related to 
service.  He has submitted no evidence which reveals any 
current disabilities which may be manifested by rheumatism, 
dizziness, malnutrition, body numbness, beriberi, and peptic 
ulcer disease.  

In the complete absence of any evidence of disability at any 
time during or after service, the veteran's current claims 
must be denied.  The veteran's responses to requests for 
clinical evidence have consistently referred in a general way 
to the harsh conditions in the Philippines during World 
War II.  Although the Board recognizes the hardships 
necessarily involved in such service, such general statements 
do not serve as an adequate substitute for competent medical 
evidence revealing current clinical diagnoses of identifiable 
pathology or disability and competent evidence that such 
current diagnoses are related to incidents, injuries or 
diseases of active service.  

ORDER

Entitlement to service connection for disabilities manifested 
by malnutrition, beriberi, rheumatism, body numbness, 
dizziness, and peptic ulcer are denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



